— In a negligence action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Kings County, dated June 5, 1978, which, upon reargument, granted the plaintiffs motion for a general preference. Action remitted to Mr. Justice Hirsch at Special Term to hear and report as to whether the plaintiff has complied with the terms and conditions of Mr. Justice Cone’s order dated January 26, 1978. In the interim the appeal is held in abeyance. The record is inadequate for this court to determine whether the plaintiff has complied with the conditions contained in the above-mentioned order of Mr. Justice Cone. Mollen, P. J., Hopkins, Rabin and Martuscello, JJ., concur.